Exhibit 10.2
EXECUTION VERSION




JOINDER AGREEMENT




THIS JOINDER AGREEMENT (this “Agreement”), dated as of October 11, 2016, is
entered into between China Mist Brands, Inc., a Delaware corporation formerly
known as Tea Leaf Acquisition Corp. (the “New Subsidiary”), Farmer Bros. Co., a
Delaware corporation (the “Company”), as the Borrower Representative and
JPMORGAN CHASE BANK, N.A., in its capacity as administrative agent (the
“Administrative Agent”) under that certain Credit Agreement dated as of March 2,
2015 (as the same may be amended, modified, extended or restated from time to
time, the “Credit Agreement”) among the Company (following the execution of this
Agreement, the Company together with New Subsidiary and any other Person that
joins the Credit Agreement as a Borrower in accordance with the terms thereof,
are referred to hereinafter each individually as a “Borrower” and, collectively,
jointly and severally, as the “Borrowers”), the other Loan Parties party
thereto, the Lenders party thereto from time to time and the Administrative
Agent for the Lenders. All capitalized terms used herein and not otherwise
defined herein shall have the meanings set forth in the Credit Agreement.


The New Subsidiary and the Administrative Agent, for the benefit of the Lenders,
hereby agree as follows:


1.    The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a Loan
Party and a Borrower under the Credit Agreement and a “Loan Guarantor” for all
purposes of the Credit Agreement and shall have all of the obligations of a Loan
Party, a Borrower and a Loan Guarantor thereunder as if it had executed the
Credit Agreement. The New Subsidiary hereby ratifies, as of the date hereof, and
agrees to be bound by, all of the terms, provisions and conditions contained in
the Credit Agreement, including without limitation (a) all of the
representations and warranties of the Loan Parties set forth in Article III of
the Credit Agreement, (b) all of the covenants set forth in Articles V and VI of
the Credit Agreement and (c) all of the guaranty obligations set forth in
Article X of the Credit Agreement. Without limiting the generality of the
foregoing terms of this paragraph 1, the New Subsidiary, subject to the
limitations set forth in Sections 10.10 and 10.13 of the Credit Agreement,
hereby guarantees, jointly and severally with the other Loan Guarantors, to the
Administrative Agent and the Lenders, as provided in Article X of the Credit
Agreement, the prompt payment and performance of the Guaranteed Obligations in
full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration or otherwise) strictly in accordance with the terms thereof and
agrees that if any of the Guaranteed Obligations are not paid or performed in
full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration or otherwise), the New Subsidiary will, jointly and severally
together with the other Loan Guarantors, promptly pay and perform the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Guaranteed Obligations, the same
will be promptly paid in full when due (whether at extended maturity, as a
mandatory prepayment, by acceleration or otherwise) in accordance with the terms
of such extension or renewal. New Subsidiary and the Borrower Representative
each acknowledge and agree that, until the Administrative Agent has notified the
Borrower Representative that it has received all documentation and other
information for New Subsidiary required by bank regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT ACT, the Borrower Representative will not be permitted
to submit a Borrowing Request for a Borrowing in the name of the New Subsidiary,
and the New Subsidiary will not be permitted to receive any proceeds from any
Borrowing, and that any violation of this sentence shall be an Event of Default
under the Credit Agreement.







--------------------------------------------------------------------------------




2.    If required, the New Subsidiary is, simultaneously with the execution of
this Agreement, executing and delivering such Collateral Documents (and such
other documents and instruments) as required pursuant to Section 5.14 of the
Credit Agreement.


3.    The address of the New Subsidiary for purposes of Section 9.01 of the
Credit Agreement is as follows:


7435 E. Terra Buena Lane
Scottsdale, Arizona 85260


4.    The information set forth in Schedules 3.05, 3.06, 3.15, 6.01, 6.02, 6.04
and 6.10 of Annex A attached hereto supplements the information set forth in
Schedules 3.05, 3.06, 3.15, 6.01, 6.02, 6.04 and 6.10, respectively, to the
Credit Agreement and shall be deemed a part thereof for all purposes of the
Credit Agreement; provided, however, that with respect to the representations
and warranties by New Subsidiary made as of the date of the Credit Agreement
which incorporate such schedules by reference as of such date, such
representations and warranties by New Subsidiary shall be deemed to be made as
of the date hereof.


5.    The New Subsidiary hereby waives acceptance by the Administrative Agent
and the Lenders of the guaranty by the New Subsidiary upon the execution of this
Agreement by the New Subsidiary.


6.    This Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument.


7.    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE
INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF CALIFORNIA, BUT
GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.






[Signature pages follow]




2



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the New Subsidiary and Borrower Representative have caused
this Agreement to be duly executed by its authorized officer, and the
Administrative Agent, for the benefit of the Lenders, has caused the same to be
accepted by its authorized officer, as of the day and year first above written.






CHINA MIST BRANDS, INC.,
a Delaware corporation


By: /s/ Isaac N. Johnston, Jr.
Name:     Isaac N. Johnston, Jr.
Title:    Chief Financial Officer


FARMER BROS. CO., a Delaware corporation


By: /s/ Isaac N. Johnston, Jr.
Name:     Isaac N. Johnston, Jr.
Title:    Chief Financial Officer










Signature Page to Joinder Agreement



--------------------------------------------------------------------------------






Acknowledged and accepted:




COFFEE BEAN INTERNATIONAL, INC.,
an Oregon corporation




By: /s/ Issac N. Johnston, Jr.    
Name:     Isaac N. Johnston, Jr.
Title:    CFO & Treasurer


FBC FINANCE COMPANY,
a California corporation




By: /s/ Issac N. Johnston, Jr.    
Name:     Isaac N. Johnston, Jr.
Title:    CFO & Treasurer




COFFEE BEAN HOLDING CO., INC.,
a Delaware corporation
By: /s/ Issac N. Johnston, Jr.    
Name:     Isaac N. Johnston, Jr.
Title:    CFO & Treasurer




Signature Page to Joinder Agreement



--------------------------------------------------------------------------------






Acknowledged and accepted:




JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,




By: /s/ Ross Gilbert        
Name:     Ross Gilbert
Title:    Authorized Officer






Signature Page to Joinder Agreement



--------------------------------------------------------------------------------






ANNEX A


INFORMATION TO BE ADDED TO SCHEDULES


See Attached.




Annex A

